Gary, J. February 12, 1889, Charles J. Hull, a very rich man, died, having devised and bequeathed all his estate, passing by his brothers, sisters, nephews and nieces. Several of them attempted to set the will aside, and employed the appelant as their attorney. The universal devisee and legatee compromised with the heirs and to carry the compromise into effect a bill was filed and a decree entered. Before the decree was carried into execution the appellant filed the petition in this cause, alleging, among other things, that the heirs had agreed with him that for his services he should have “ an heir’s share,” being one-tenth part of the amount that might be recovered, and asking the court to enforce that agreement. The court dismissed the petition for want of jurisdiction. While the point on which the jurisdiction, in the opinion of the court below, failed, is not expressly stated, yet, as the whole testimony goes to the value of his services and the nature of the agreement with the heirs, and as there is an irreconcilable conflict whether the agreement was that he was to have “an heir’s share” or a reasonable compensation, the point must have been that the court did not find that the agreement was for “ an heir’s share ” which would, at least so far as affected the parties to the agreement, have amounted to an equitable assignment of one-tenth of the interest of each of them. Had there been such equitable assignment the court would have had jurisdiction. The answer to the petition took no exception to the form of the proceedings, and only insisted that the agreement was not for “an heir’s share” but for a reasonable compensation. On the conflict in the testimony the finding of the chancellor on the facts, binds us. A review of that testimony would only serve to show that there was no preponderance in favor of the appellant. A court of law, but not a court of chancery, is open to him in which to recover a reasonable compensation. Bromwell v. Turner, 37 Ill. App. 561. The decree is affirmed. Decree affirmed.